       Case 1:20-cv-07622-LTS-RWL Document 37 Filed 06/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                  6/11/2021
---------------------------------------------------------------X
TYRONE H. MASSEY,                                              :
                                                               :   20-CV-7622 (LTS) (RWL)
                                    Plaintiff,                 :
                                                               :
                  - against -                                  :   ORDER
                                                               :
CITY OF NEW YORK, et al.,                                      :
                                                               :
                                    Defendants.                :
                                                               :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        Plaintiff commenced this action on September 15, 2020; Defendants filed a motion

to dismiss on January 26, 2021. The Court stayed the case on April 20, 2021, due to

Plaintiff’s indication that he was to have a competency hearing in his criminal matter. On

April 29, 2021, Plaintiff filed an amended complaint. On May 18, 2021, Defendants

informed the Court that an evaluation of Plaintiff in his criminal proceeding found him to

be competent. Plaintiff’s correspondence with the Court also indicates that he is rational

and capable of prosecuting his claims, and understands the legal concepts involved.

Plaintiff has expressed being overwhelmed, which is not surprising in as much as he has

filed more than ten separate actions based on his conditions of or treatment during

confinement. Plaintiff has requested appointment of pro bono counsel, but the Court

cannot at this time say that his claims are “likely to be of substance” as required by Hodge

v. Police Officers, 802 F.2d 58, 61-62 (2d Cir. 1986). Accordingly, (1) the stay of this case

is LIFTED; (2) Plaintiff’s request for pro bono counsel is denied without prejudice to

renewal in the event any of his claims survive a motion to dismiss; (3) by June 25, 2021,

defendants shall inform the Court how they wish to proceed with respect to their motion


                                                        1
      Case 1:20-cv-07622-LTS-RWL Document 37 Filed 06/11/21 Page 2 of 2




to dismiss (i.e., withdraw it in light of the amended complaint; revise it in light of the

amended complaint; or stand on it regardless of the amended complaint) and shall

propose any relevant briefing schedule in that regard; (4) discovery shall be stayed

pending determination of the motion to dismiss, if refiled or not withdrawn; (5) based on

Plaintiff’s confirmed representation that he lost his legal papers to a fire incident,

defendants shall, by June 25, 2021, send to Plaintiff all pleadings and court orders issued

in this case to date.

                                         SO ORDERED.



                                         _________________________________
                                         ROBERT W. LEHRBURGER
                                         UNITED STATES MAGISTRATE JUDGE

Dated: June 11, 2021
       New York, New York

Copies transmitted this date to all counsel of record. The Clerk of Court is respectfully
requested to mail a copy of this Order to the pro se Plaintiff.




                                            2
